DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/924,624 filed on July 9, 2020. Claims 1-11 are pending with this application.

Claim Rejections - 35 USC § 112
Claims 4 and 9 contain the trademark/trade name Docker.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a Docker mechanism and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 11 is/ are rejected under 35 U.S.C. 103) as being anticipated by Wei et al. (U.S. Publication No.: US 20190171431 A1) hereinafter Wei, in view of Kadam et al. (U.S. Publication No.: US 20180129491 A1) hereinafter Kadam, and further in view of Spillane et al. (U.S. Publication No.: US 20170264684 A1) hereinafter Spillane.
As to claim 1:
Wei discloses:
A container image processing method, comprising: 
obtaining required file information for generating a container image, and constructing a complete image according to the required file information [Paragraph 0023 teaches archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Paragraph 0026 the download module 24 downloads an operating system, the first drivers and the first software from a server according to the first software content list, and the image creating module 26 compresses the operating system, the first drivers and the first software downloaded by the download module 24 into an image (which is also referred to as a first image). Note: The examiner interprets the cited operating system, the first drivers and the first software from a server according to the first software content list to be the claimed file information for generating a container image because the examiner interprets the claimed file information to be information on software. The image creating module 26 compressing the ; 

Wei discloses some of the limitation as set forth in claim 1 but does not appear to expressly disclose determining a specified directory to be deleted in the complete image, and compressing the complete image based on the specified directory to be deleted to obtain a compressed image, obtaining directory content of the specified directory to be deleted, and generating content to be mounted based on the directory content of the specified directory to be deleted, storing the content to be mounted to a block device file system, and mounting the compressed image to the block device file system.
Kadam discloses:
determining a specified directory to be deleted in the complete image [Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: The archive image is interpreted to be the claimed complete , and compressing the complete image based on the specified directory to be deleted to obtain a compressed image [Paragraph 0034 teaches for example, as shown in FIG. 4B, segment 300a may be deleted from component file 308 upon copying segment 300a. By truncating the component file by the amount of the segment copied, the space used (e.g. the buffer space) can be reclaimed—that is, at any given time, the only increase in space needed is the size of the copied segment, which is reclaimed when the segment is deleted. The total space utilization is therefore constant since a copy segment is created and the segment copied is then deleted. Copying and deleting may be repeated, such as by copying segment 300b to a segment copy and, once copied, deleting segment 300b from component file 308. The component file (as well as the corresponding archive image) therefore shrinks in size while the number of copied files grows. Note: The examiner interprets shrinking the size of the archive image based on the repeated copying and deletion of segments and component files reads on the claimed compressing the complete image based on the specified directory to be deleted to obtain a compressed image because the archive image is shrinking (compressing) due to file (specified directory) deletions and the examiner interprets the particular file has been fully deleted the archive image will have been compressed resulting in the claimed compressed image.]; 
obtaining directory content of the specified directory to be deleted, and generating content to be mounted based on the directory content of the specified directory to be deleted [Paragraph 0029 ; and 
storing the content to be mounted to a block device file system, [Paragraph 0023 teaches it is common practice to release bundled software images using archive methods. Resulting archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Such component files themselves can be mountable (e.g., ISO/squashFS) so that they provide software components of an operating system. Having separate mountable files makes it possible to only upgrade parts of the operating system when a full system upgrade is not required. Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0030 teaches in order to install this archive image file to the device without consuming excessive memory space, according to various embodiments of the present disclosure, a portion/segment of a component file may be copied to a segment copy (e.g., a temporary file) in a storage location of the device (such as memory 240). Paragraph 0031 teaches in particular, as shown in FIG. 4A, the device may make a copy of segment 300a of component file 308 to local disk. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: Repeatedly copying segments of a component file to local disk is interpreted to read on the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, by incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image, as taught by Kadam (Paragraph 0029-0032 and 0034), because both applications are directed to image processing; incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image provides concise installation of bundled archive images, particularly in space-starved systems (see Kadam Paragraph 0046).

Wei and Kadam disclose some of the limitation as set forth in claim 1 but do not appear to expressly disclose mounting the compressed image to the block device file system.
Spillane discloses:
and mounting the compressed image to the block device file system [Paragraph 0021 teaches an exo-clone, in some examples, is a volume clone that lives outside of a file system, such as a Virtual Distributed File System (VDFS) file system, as a regular file. Exo-clones dramatically reduce the size of images transferred over the network. Paragraph 0026 teaches VDFS is a distributed file system supporting modern features such as scalable file clones, volume snapshots, and volume clones. VDFS can support multiple backends including virtual storage area network (VSAN) or through a reliable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei and Kadam, by incorporating the use of compressed exo-clones (images) mounted on 

As to claim 6:
Wei discloses:
A container image distribution apparatus, comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to: 
obtain required file information for generating a container image, and construct a complete image according to the required file information [Paragraph 0023 teaches archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Paragraph 0026 the download module 24 downloads an operating system, the first drivers and the first software from a server according to the first software content list, and the image creating module 26 compresses the operating system, the first drivers and the first software downloaded by the download module 24 into an image (which is also referred to as a first image). Note: The examiner interprets the cited operating system, the first drivers and the first software from a server according to the first software content list to be the claimed file information for generating a container image because the examiner interprets the claimed file information to be information on software. The image creating module 26 compressing the ; 
 
Wei discloses some of the limitation as set forth in claim 6 but does not appear to expressly disclose determine a specified directory to be deleted in the complete image, and compress the complete image based on the specified directory to be deleted to obtain a compressed image, obtain directory content of the specified directory to be deleted, and generate content to be mounted based on the directory content of the specified directory to be deleted, store the content to be mounted to a block device file system, and mount the compressed image to the block device file system.
determine a specified directory to be deleted in the complete image [Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: The archive image is interpreted to be the claimed complete image because the cited archive image and claimed complete image are interpreted to both comprise multiple files. The , and compress the complete image based on the specified directory to be deleted to obtain a compressed image [Paragraph 0034 teaches for example, as shown in FIG. 4B, segment 300a may be deleted from component file 308 upon copying segment 300a. By truncating the component file by the amount of the segment copied, the space used (e.g. the buffer space) can be reclaimed—that is, at any given time, the only increase in space needed is the size of the copied segment, which is reclaimed when the segment is deleted. The total space utilization is therefore constant since a copy segment is created and the segment copied is then deleted. Copying and deleting may be repeated, such as by copying segment 300b to a segment copy and, once copied, deleting segment 300b from component file 308. The component file (as well as the corresponding archive image) therefore shrinks in size while the number of copied files grows. Note: The examiner interprets shrinking the size of the archive image based on the repeated copying and deletion of segments and component files reads on the claimed compressing the complete image based on the specified directory to be deleted to obtain a compressed image because the archive image is shrinking (compressing) due to file (specified directory) deletions and the examiner interprets the particular file has been fully deleted the archive image will have been compressed resulting in the claimed compressed image.]; 
obtain directory content of the specified directory to be deleted, and generate content to be mounted based on the directory content of the specified directory to be deleted [Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the ; 
and store the content to be mounted to a block device file system [Paragraph 0023 teaches it is common practice to release bundled software images using archive methods. Resulting archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Such component files themselves can be mountable (e.g., ISO/squashFS) so that they provide software components of an operating system. Having separate mountable files makes it possible to only upgrade parts of the operating system when a full system upgrade is not required. Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0030 teaches in order to install this archive image file to the device without consuming excessive memory space, according to various embodiments of the present disclosure, a portion/segment of a component file may be copied to a segment copy (e.g., a temporary file) in a storage location of the device (such as memory 240). Paragraph 0031 teaches in particular, as shown in FIG. 4A, the device may make a copy of segment 300a of component file 308 to local disk. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: Repeatedly copying segments of a component file to local disk is interpreted to read on the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, by incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image, as taught by Kadam (Paragraph 0029-0032 and 0034), because both applications are directed to image processing; incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image provides concise installation of bundled archive images, particularly in space-starved systems (see Kadam Paragraph 0046).
 
Wei and Kadam disclose some of the limitation as set forth in claim 6 but do not appear to expressly disclose mounti the compressed image to the block device file system.
Spillane discloses:
 and mount the compressed image to the block device file system [Paragraph 0021 teaches an exo-clone, in some examples, is a volume clone that lives outside of a file system, such as a Virtual Distributed File System (VDFS) file system, as a regular file. Exo-clones dramatically reduce the size of images transferred over the network. Paragraph 0026 teaches VDFS is a distributed file system supporting modern features such as scalable file clones, volume snapshots, and volume clones. VDFS can support multiple backends including virtual storage area network (VSAN) or through a reliable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei and Kadam, by incorporating the use of compressed exo-clones (images) mounted on 

As to claim 11:
Wei discloses:
A non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor, a container image processing method is implemented, and the method comprises: obtaining required file information for generating a container image, and constructing a complete image according to the required file information [Paragraph 0023 teaches archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Paragraph 0026 the download module 24 downloads an operating system, the first drivers and the first software from a server according to the first software content list, and the image creating module 26 compresses the operating system, the first drivers and the first software downloaded by the download module 24 into an image (which is also referred to as a first image). Note: The examiner interprets the cited operating system, the first drivers and the first software from a server according to the first software content list to be the claimed file information for generating a container image because the examiner interprets the claimed file information to be information on software. The image creating module 26 compressing the operating system, the first drivers and the first software ; 

Wei discloses some of the limitation as set forth in claim 11 but does not appear to expressly disclose determining a specified directory to be deleted in the complete image, and compressing the complete image based on the specified directory to be deleted to obtain a compressed image, obtaining directory content of the specified directory to be deleted, and generating content to be mounted based on the directory content of the specified directory to be deleted, storing the content to be mounted to a block device file system, and mounting the compressed image to the block device file system.
Kadam discloses:
determining a specified directory to be deleted in the complete image [Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: The archive image is interpreted to be the claimed complete image because the cited archive image and claimed complete image are interpreted to both comprise , and compressing the complete image based on the specified directory to be deleted to obtain a compressed image [Paragraph 0034 teaches for example, as shown in FIG. 4B, segment 300a may be deleted from component file 308 upon copying segment 300a. By truncating the component file by the amount of the segment copied, the space used (e.g. the buffer space) can be reclaimed—that is, at any given time, the only increase in space needed is the size of the copied segment, which is reclaimed when the segment is deleted. The total space utilization is therefore constant since a copy segment is created and the segment copied is then deleted. Copying and deleting may be repeated, such as by copying segment 300b to a segment copy and, once copied, deleting segment 300b from component file 308. The component file (as well as the corresponding archive image) therefore shrinks in size while the number of copied files grows. Note: The examiner interprets shrinking the size of the archive image based on the repeated copying and deletion of segments and component files reads on the claimed compressing the complete image based on the specified directory to be deleted to obtain a compressed image because the archive image is shrinking (compressing) due to file (specified directory) deletions and the examiner interprets the particular file has been fully deleted the archive image will have been compressed resulting in the claimed compressed image.]; 
obtaining directory content of the specified directory to be deleted, and generating content to be mounted based on the directory content of the specified directory to be deleted [Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the ; and 
storing the content to be mounted to a block device file system, [Paragraph 0023 teaches it is common practice to release bundled software images using archive methods. Resulting archive images (sometimes also referred to as consolidated files or archive files) comprise multiple files and may use specific formats (such as .bin) to hold multiple software components. Installation procedures may make use of such package formats in order to install and/or upgrade the software. Such component files themselves can be mountable (e.g., ISO/squashFS) so that they provide software components of an operating system. Having separate mountable files makes it possible to only upgrade parts of the operating system when a full system upgrade is not required. Paragraph 0029 teaches the archive image may comprise a plurality of compressed files. For one or more of the files, the device copies a segment of a particular component file of the archive image to produce a segment copy in the storage location of the device and deletes the segment of the particular file from the archive image. The device repeats the copying and deleting steps until the particular file has been fully deleted from the archive image. Paragraph 0030 teaches in order to install this archive image file to the device without consuming excessive memory space, according to various embodiments of the present disclosure, a portion/segment of a component file may be copied to a segment copy (e.g., a temporary file) in a storage location of the device (such as memory 240). Paragraph 0031 teaches in particular, as shown in FIG. 4A, the device may make a copy of segment 300a of component file 308 to local disk. Paragraph 0032 teaches the segment to be copied may be from an end of the component file and, more particularly, from an end of the archive image. For example, as shown in FIG. 4A, segment 300a is at the tail end (e.g., the end opposite to metadata 302) of component file 308, which itself is at the end of archive file 300. The location of the segment to be copied may be determined based on the metadata 302 of the archive image. For example, metadata 302 may include file information, including component file offset, the size of the component file, and/or the name/path of the individual component file. Note: Repeatedly copying segments of a component file to local disk is interpreted to read on the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, by incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image, as taught by Kadam (Paragraph 0029-0032 and 0034), because both applications are directed to image processing; incorporating the use of metadata to determine file path associated with files to be deleted to reclaim space in an image provides concise installation of bundled archive images, particularly in space-starved systems (see Kadam Paragraph 0046).

Wei and Kadam disclose some of the limitation as set forth in claim 11 but do not appear to expressly disclose mounting the compressed image to the block device file system.
Spillane discloses:
and mounting the compressed image to the block device file system [Paragraph 0021 teaches an exo-clone, in some examples, is a volume clone that lives outside of a file system, such as a Virtual Distributed File System (VDFS) file system, as a regular file. Exo-clones dramatically reduce the size of images transferred over the network. Paragraph 0026 teaches VDFS is a distributed file system supporting modern features such as scalable file clones, volume snapshots, and volume clones. VDFS can support multiple backends including virtual storage area network (VSAN) or through a reliable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei and Kadam, by incorporating the use of compressed exo-clones (images) mounted on 

Claim(s) 2 and 7 is/ are rejected under 35 U.S.C. 103) as being anticipated by Wei et al. (U.S. Publication No.: US 20190171431 A1) hereinafter Wei, in view of Kadam et al. (U.S. Publication No.: US 20180129491 A1) hereinafter Kadam, in view of Spillane et al. (U.S. Publication No.: US 20170264684 A1) hereinafter Spillane, in view of Oliver et al. (U.S. Publication No.: US 20180150487 A1) hereinafter Olivier, and further Bent et al. (U.S. Patent No.: US 10140304 B1) hereinafter Bent.
As to claim 2:
Wei, Kadam, and Spillane disclose all of the limitation as set forth in claim 1 but do not appear to expressly disclose the method according to claim 1, when constructing the complete image, further comprising: analyzing the required file information to determine file information with a space occupation greater than a preset threshold, installing the file information with the space occupation greater than the preset threshold in the complete image, and installing file information in a specified parent directory.
Olivier discloses:
The method according to claim 1, when constructing the complete image, further comprising: analyzing the required file information to determine file information with a space occupation greater than a preset threshold [Paragraph 0192 teaches indexing module 306 may be configured to combine multiple files into a single batch file. Paragraph 0265 teaches the identified files are assessed against one ; and installing the file information with the space occupation greater than the preset threshold in the complete image [Paragraph 0192 teaches indexing module 306 may be configured to combine multiple files into a single batch file. Paragraph 0265 teaches the identified files are assessed against one or more filters (described below) to determine whether a given file is to be indexed or not. Paragraph 0266 teaches a file size filter may be used define a threshold (e.g., maximum) file size that will be indexed. The threshold or maximum file size is set with efficiency concerns in mind—i.e. so that an inordinate amount of resources are not committed to indexing unduly large files. By way of example, the maximum file size may be set to 512 KB. If a file exceeds the maximum file size the file is filtered out. Paragraph 0270 teaches the filtering step 1006 results in a removed set of files (i.e. those files that have been filtered out). The list of removed files is maintained so that if desired metadata with respect to those files can still be indexed and searched (even though the file content is not). Note: The batch file or index is interpreted to be the claimed complete image, the batch file is created via the indexing module associated with the creation of an index. The metadata that remains in the batch file or index associated with files that have been filtered out due to file size exceeding the threshold is interpreted to read on the claimed installing the file information with the space occupation greater than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of a file size filter to determine files greater than a threshold and maintaining metadata related to files that are filtered out within a batch file (image), as taught by Olivier (Paragraph 0192, 0265, 0266, and 0270), because the four applications are directed to file processing; incorporating the use of a file size filter to determine files greater than a threshold and maintaining metadata related to files that are filtered out within a batch file (image) improves the efficiency of indexing processes (see Olivier Paragraph 0261).
Wei, Kadam, Spillane, and Olivier discloses most of the limitation as set forth in claim 2 and all of claim 1 but does not appear to expressly disclose installing file information in a specified parent directory.
Bent discloses:
installing file information in a specified parent directory [Column 8 Lines 52-55 teach the top-level metadata for directory D001 will be stored in its parent directory (i.e., the root directory “/”) which will have a child directory named D001 with the above top-level attributes (ownership, timestamp, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, Spillane, and Olivier, by incorporating storing metadata in a root or parent directory, as taught by Bent (Column 8 Lines 52-55), because the five applications are directed to file processing; incorporating storing metadata in a root or parent directory provides significant improvements relative to conventional metadata storage arrangements (see Bent Column 2 Lines 12-13).

As to claim 7:
Wei, Kadam, and Spillane disclose all of the limitation as set forth in claim 6 but do not appear to expressly disclose the method according to claim 6, when constructing the complete image, further comprising: analyzing the required file information to determine file information with a space occupation greater than a preset threshold, installing the file information with the space occupation greater than the preset threshold in the complete image, and installing file information in a specified parent directory.
Olivier discloses:
The apparatus according to claim 6, wherein the one or more processors are further configured to: analyze the required file information when constructing the complete image to determine file information with a space occupation greater than a preset threshold [Paragraph 0192 teaches indexing module 306 may be configured to combine multiple files into a single batch file. Paragraph 0265 teaches the identified files are assessed against one or more filters (described below) to determine whether a given file is to be indexed or not. Paragraph 0266 teaches a file size filter may be used define a threshold (e.g., maximum) file size that will be indexed. The threshold or maximum file size is set with efficiency concerns in mind—i.e. so that an inordinate amount of resources are not committed to indexing unduly large files. By way of example, the maximum file size may be set to 512 KB. If a file exceeds the maximum file size the file is filtered out. Note: The files are interpreted to be the claimed file information and the cited assessing files that are to be indexed is interpreted to be the claimed analyzing the required file information. The examiner further interprets maximum file size set to 512kb is the claimed preset threshold and a file exceeding the maximum file size reads on the claimed file information with a space occupation greater than a preset threshold.], and install the file information with the space occupation greater than the preset threshold in the complete image [Paragraph 0192 teaches indexing module 306 may be configured to combine multiple files into a single batch file. Paragraph 0265 teaches the identified files are assessed against one or more filters (described below) to determine whether a given file is to be indexed or not. Paragraph 0266 teaches a file size filter may be used define a threshold (e.g., maximum) file size that will be indexed. The threshold or maximum file size is set with efficiency concerns in mind—i.e. so that an inordinate amount of resources are not committed to indexing unduly large files. By way of example, the maximum file size may be set to 512 KB. If a file exceeds the maximum file size the file is filtered out. Paragraph 0270 teaches the filtering step 1006 results in a removed set of files (i.e. those files that have been filtered out). The list of removed files is maintained so that if desired metadata with respect to those files can still be indexed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of a file size filter to determine files greater than a threshold and maintaining metadata related to files that are filtered out within a batch file (image), as taught by Olivier (Paragraph 0192, 0265, 0266, and 0270), because the four applications are directed to file processing; incorporating the use of a file size filter to determine files greater than a threshold and maintaining metadata related to files that are filtered out within a batch file (image) improves the efficiency of indexing processes (see Olivier Paragraph 0261).


Bent discloses:
installing file information in a specified parent directory [Column 8 Lines 52-55 teach the top-level metadata for directory D001 will be stored in its parent directory (i.e., the root directory “/”) which will have a child directory named D001 with the above top-level attributes (ownership, timestamp, permissions). The top-level metadata for directory D001 will be stored in its parent directory (i.e., the root directory “/”) which will have a child directory named D001 with the above top-level attributes (ownership, timestamp, permissions). Note: The examiner interprets storing metadata to be the claimed installing file information because metadata is interpreted to be information that describes the data (files) and storing data is interpreted to must include installing data, wherein the claimed installing is reasonably interpreted to include placing (storing) an item in a directory. The cited root directory is interpreted to be the specified parent directory because metadata is stored in the parent directory, for example, in the root directory.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, Spillane, and Olivier, by incorporating storing metadata in a root or parent directory, as taught by Bent (Column 8 Lines 52-55), because the five applications are directed to file processing; incorporating storing metadata in a root or parent directory provides significant improvements relative to conventional metadata storage arrangements (see Bent Column 2 Lines 12-13).

Claim(s) 3 and 8 is/ are rejected under 35 U.S.C. 103) as being anticipated by Wei et al. (U.S. Publication No.: US 20190171431 A1) hereinafter Wei, in view of Kadam et al. (U.S. Publication No.: US 
As to claim 3:
Wei, Kadam, Spillane, and Olivier disclose all of the limitations as set forth in claim 2 and 1 but do not appear to expressly disclose the method according to claim 2, determining the specified directory to be deleted in the complete image comprising: determining the specified parent directory as the specified directory to be deleted in the complete image
Wilder discloses:
The method according to claim 2, determining the specified directory to be deleted in the complete image comprising: determining the specified parent directory as the specified directory to be deleted in the complete image [Jason Wilder’s Blog – Pages 3 and 4 –The “Starting Image”, “Clean Up”, and “Squash The Image” sections teach not needing apt-get cache data and other extra packages and removing those packages from the image by creating a new container and image 49b5a7a88d5 (complete image). These packages are located in specific directories as shown in the line “rm -rf /var/lib/{apt,dpkg,cache,log}/” of the command line screenshot. For example, /var/lib/apt and /var/lib/dpkg are directories that have sub-directories, such as “/var/lib/apt/lists/*” as presented in the the Starting Image section of the blog. Therefore, in this example, “/var/lib/apt/” is a determined specified parent directory to “/var/lib/apt/lists/*”.  The command rm –rf is a remove (delete) directory command with the recursive and force options applied. By running “rm -rf /var/lib/{apt,dpkg,cache,log}/”, directories are considered removed (deleted) from the image 49b5a7a88d5 (complete image).]


As to claim 8:
Wei, Kadam, Spillane, and Olivier disclose all of the limitations as set forth in claim 7 and 6 but do not appear to expressly disclose the apparatus according to claim 7, wherein the one or more processors are configured to determine the specified parent directory as the specified directory to be deleted in the complete image.
Wilder discloses:
The apparatus according to claim 7, wherein the one or more processors are configured to determine the specified parent directory as the specified directory to be deleted in the complete image [Jason Wilder’s Blog – Pages 3 and 4 –The “Starting Image”, “Clean Up”, and “Squash The Image” sections teach not needing apt-get cache data and other extra packages and removing those packages from the image by creating a new container and image 49b5a7a88d5 (complete image). These packages are located in specific directories as shown in the line “rm -rf /var/lib/{apt,dpkg,cache,log}/” of the command line screenshot. For example, /var/lib/apt and /var/lib/dpkg are directories that have sub-directories, such as “/var/lib/apt/lists/*” as presented in the the Starting Image section of the blog. Therefore, in this example, “/var/lib/apt/” is a determined specified parent directory to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, Spillane, Olivier, and Bent, by incorporating the use of Docker commands to specify directories to be removed, as taught by Wilder (Pages 3 and 4 –The “Starting Image”, “Clean Up”, and “Squash The Image”), because the six qualified prior art are directed to file processing; incorporating the use of Docker commands to specify directories to be removed makes images smaller without requiring big changes to your development and deployment workflow (see Wilder Page 1 Third Paragraph).

Claim(s) 4 and 9 is/ are rejected under 35 U.S.C. 103) as being anticipated by Wei et al. (U.S. Publication No.: US 20190171431 A1) hereinafter Wei, in view of Kadam et al. (U.S. Publication No.: US 20180129491 A1) hereinafter Kadam, in view of Spillane et al. (U.S. Publication No.: US 20170264684 A1) hereinafter Spillane, and further in view of Jason Wilder (Jason Wilder’s Blog (http://jasonwilder.com/blog/2014/08/19/squashing-docker-images/)) hereinafter Wilder.
As to claim 4:
Wei, Kadam, and Spillane disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method according to claim 1, compressing the complete image based on the specified directory to be deleted to obtain the compressed image comprising: adding a new layer based on the complete image, and deleting the specified directory to be deleted from the complete image through the new layer to obtain a new image, and compressing and merging the new image by applying 
Wilder discloses:
The method according to claim 1, compressing the complete image based on the specified directory to be deleted to obtain the compressed image comprising: adding a new layer based on the complete image [Jason Wilder’s Blog – Pages 5 and Page 7 – The “Squash The Image” section teaches the command line output “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])” which appears to read on the claimed adding a new layer based on the complete image, wherein 49b5a7a88d5 is the complete image and 49b5a7a88d5 results from a cleanup, such as removing the specified parent directory /var/lib/apt/ as represented by d92c3c92fa73 within the image 49b5a7a88d5 created from the jwilder/whoami container.], and deleting the specified directory to be deleted from the complete image through the new layer to obtain a new image [Jason Wilder’s Blog – Pages 5 and Page 7 – The “Squash The Image” section teaches the command line output “Removing d92c3c92fa73. Squashed. (/bin/sh -c rm -rf /var/lib/apt/lists/*)”, “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])”, and “Done. New image created.”, when combined appears to read on the claimed deleting the specified directory to be deleted from the complete image through the new layer to obtain a new image, wherein rm –rf /var/lib/apt/lists/* includes deleting the specified parent directory /var/lib/apt from the image 49b5a7a88d5 (complete image) and adding new layers as part of “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])” that results in the line “Done. New image created” and reads on the claimed through the new layer to obtain a new image.]; and compressing and merging the new image by applying a the compression mechanism of Docker to make layers in the new image being merged into one layer to obtain the compressed image [Jason Wilder’s Blog – Pages 6 and Page 7 – The “Squash The Image” section teaches the Docker mechanism “-from root” and updating the Dockerfile gets the full build down ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of Docker commands to squash an image, as taught by Wilder (Jason Wilder’s Blog – Pages 6 and Page 7 – The “Squash The Image”), because the four qualified prior art are directed to file processing; incorporating the use of Docker commands to squash images makes images smaller without requiring big changes to your development and deployment workflow (see Wilder Page 1 Third Paragraph).

As to claim 9:
Wei, Kadam, and Spillane disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose the apparatus according to claim 6, wherein the one or more processors are configured to: add a new layer of image based on the complete image, and delete the specified directory to be deleted from the complete image through the new layer to obtain a new image; and compress and merge the new image by applying a compression mechanism of Docker to make layers in the new image being merged into one layer to obtain the compressed image.
Wilder discloses:
The apparatus according to claim 6, wherein the one or more processors are configured to: add a new layer of image based on the complete image [Jason Wilder’s Blog – Pages 5 and Page 7 – The “Squash The Image” section teaches the command line output “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])” which appears to read on the claimed adding a new , and delete the specified directory to be deleted from the complete image through the new layer to obtain a new image [Jason Wilder’s Blog – Pages 5 and Page 7 – The “Squash The Image” section teaches the command line output “Removing d92c3c92fa73. Squashed. (/bin/sh -c rm -rf /var/lib/apt/lists/*)”, “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])”, and “Done. New image created.”, when combined appears to read on the claimed deleting the specified directory to be deleted from the complete image through the new layer to obtain a new image, wherein rm –rf /var/lib/apt/lists/* includes deleting the specified parent directory /var/lib/apt from the image 49b5a7a88d5 (complete image) and adding new layers as part of “replacing c4ff7513909d w/ new layer 72391e640b52 (/bin/sh -c #(nop) CMD [/bin/bash])” that results in the line “Done. New image created” and reads on the claimed through the new layer to obtain a new image.]; and compress and merge the new image by applying a compression mechanism of Docker to make layers in the new image being merged into one layer to obtain the compressed image [Jason Wilder’s Blog – Pages 6 and Page 7 – The “Squash The Image” section teaches the Docker mechanism “-from root” and updating the Dockerfile gets the full build down to a single layer appears to read on the claimed compressing and merging the new image by applying a compression mechanism of Docker to make layers in the new image being merged into one layer to obtain the compressed image, wherein the image f7f7eb6aae54 is the compressed image which is interpreted to include the single layer.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of Docker commands to squash an image, as taught by Wilder (Jason Wilder’s Blog – Pages 6 and Page 7 – The “Squash The Image”), because the 

Claim(s) 5 and 10 is/ are rejected under 35 U.S.C. 103) as being anticipated by Wei et al. (U.S. Publication No.: US 20190171431 A1) hereinafter Wei, in view of Kadam et al. (U.S. Publication No.: US 20180129491 A1) hereinafter Kadam, in view of Spillane et al. (U.S. Publication No.: US 20170264684 A1) hereinafter Spillane, in view of Jones et al. (U.S. Publication No.: US 20190273655 A1) hereinafter Jones, and further in view of Edwards et al. (U.S. Patent No.: US 10489354 B2) hereinafter Edwards.
As to claim 5:
Wei, Kadam, and Spillane disclose all of the limitations as set forth in claim 1. 
Spillane also discloses:
compressed image [Paragraph 0044 teaches it is possible to mount compressed VDFS exo-clones as read-only snapshots, as long as the exo-clones are compressed on a per-block basis.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei and Kadam, by incorporating the use of compressed exo-clones (images), as taught by Kadam (Paragraph 0021, 0044, and 0068), because the three applications are directed to image processing; incorporating the use of compressed exo-clones (images) mounted on block devices such as NAS provide organizations seeking to simplify their application management problems the first order of support: allowing existing applications that are not stateless to be run alongside new less-stateful applications and to be migrated just as easily across multiple environments (see Spillane Paragraph 0037).


Jones discloses:
The method according to claim 1, wherein when the image is mounted to the block device file system, the method further comprises: adding mount points on the image [Paragraph 0038 teaches the command file 52 includes a Docker command 54-1 that identifies a base image. Commands 54-2 install the configurator codebase. Commands 54-3 identify various file directories that will be copied to the container image 30 as various layers of the container image 30, including an operational script layer that includes the plurality of operational scripts 36. The directories include, for example, operational scripts 36, credentials, and information that identifies the inventory of managed computing devices 38. Commands 54-4 identify various external mount points (e.g., “VOLUME”) that may be mounted to a container 14 that is initiated from the container image 30. These mount points may be used to identify directories external to the container 14 that the configurator 42 can access when executing. Via the mount points, the configurator 42 can obtain data, such as the operational scripts 46, or other data, that is external to the container 14. Note: The examiner interprets external mount points that are mounted to a container and is initiated from the container image reads on the claimed adding mount points on the image because initiating mount points from the container image is interpreted to must be a result of adding the mount points to the container image so that they can be initiated from the container image.]; wherein an update file for the container image is deployed in the network file system [Paragraph 0023 teaches a container image 30 includes a plurality of layers. Each layer is generated in response to a command used during a build process of a corresponding container image 30. The layers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of Docker commands to mount images, wherein the images include operational script layers that that update a network on a network, as taught 

Wei, Kadam, Spillane, and Jones discloses all of the limitations as set forth in claim 1 and some of claim 5 but does not appear to expressly disclose mounting the image on a network file system based on the mount points.
Edwards discloses:
mounting the image on a network file system based on the mount points [Column 3 Lines 19-29 teach a storage tree may be a file directory in the global namespace 120. A storage tree may be accessible to any or all servers associated with the global namespace 120. A storage tree may store user created files and directories. In some examples, a storage tree may include a manifest and a mount point. Within the directory of the storage tree, the manifest may include metadata not accessible by the container of the storage tree. A container image (described in detail below) for the container may be mapped below the mount point in the storage tree. Column 5 Lines 48-51 teach storage trees 220 may map to container images of containers stored in the storage domains 225-1, 2, . . . , N (collectively referred to as storage domains 225). Column 6 Lines 19-24 teach a storage domain 225 may be understood to be a unit of capacity block in the storage network architecture 200. The storage domain 225 may be implemented, for instance, through a storage area network (SAN) couplet, a redundant array of independent disks (RAID) couplet, a disk array, a JBOD enclosure, virtualized memory, or a local 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, Spillane, and Jones, by incorporating the use of a container image mapped below the mount point that is included in a storage tree file directory (file system), as taught by Edwards (Column 3 Lines 19-29 and Column 5 Lines 48-51), because the five applications are directed to file processing; incorporating the use of a container image mapped below the mount point that is included in a storage tree file directory (file system) provides for fault resiliency to avoid or minimize data unavailability. For example, as the data can be effectively spread and managed, an administrator may be provided the flexibility to allocate the storage domains and map the same to entities within a global namespace (see Edwards Column 4 Lines 51-56).

As to claim 10:
Wei, Kadam, and Spillane disclose all of the limitations as set forth in claim 6. 
Spillane also discloses:
compressed image [Paragraph 0044 teaches it is possible to mount compressed VDFS exo-clones as read-only snapshots, as long as the exo-clones are compressed on a per-block basis.]


Wei, Kadam, and Spillanes disclose all of the limitations as set forth in claim 1 and some of claim 5 but does not appear to expressly disclose the method according to claim 1, wherein when the image is mounted to the block device file system, the method further comprises: adding mount points on the image, wherein an update file for the container image is deployed in the network file system, and mounting the image on a network file system based on the mount points.
Jones discloses:
The apparatus according to claim 6, wherein when the compressed image is mounted to the block device file system, the one or more processors are further configured to: add mount points on the image [Paragraph 0038 teaches the command file 52 includes a Docker command 54-1 that identifies a base image. Commands 54-2 install the configurator codebase. Commands 54-3 identify various file directories that will be copied to the container image 30 as various layers of the container image 30, including an operational script layer that includes the plurality of operational scripts 36. The directories include, for example, operational scripts 36, credentials, and information that identifies the inventory of managed computing devices 38. Commands 54-4 identify various external mount points , and an update file for the container image is deployed in the network file system [Paragraph 0023 teaches a container image 30 includes a plurality of layers. Each layer is generated in response to a command used during a build process of a corresponding container image 30. The layers may contain, for example, data files, executable files, commands that are to be executed when a container 14 is initiated from the container image 30, and the like. Paragraph 0024 teaches an operational script layer 34-2 contains operational scripts 36-1-36-N (generally, operational scripts 36). Each operational script 36 identifies one or more configuration actions to be performed on a plurality of managed computing devices 38, and is accessed by a configurator to implement the configuration actions on one or more of the plurality of managed computing devices 38. Paragraph 0026 teaches the direction may come via the user interface 28, or via the schedule 26, and includes a first runtime variable 40 that identifies the operational script 36-1 as the operational script 36 to be processed against the managed computing devices 38. Paragraph 0029 teaches the managed computing devices 38 may comprise a plurality of network switches, and the operational script 36-1C identifies configuration actions that cause the configurator 42 to update network routing tables in the various managed computing devices 38. Note: The examiner interprets the operational scripts as part of the operational script layer for the container image reads on the claimed update file for the container image because the operational scripts update network routing tables and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, and Spillane, by incorporating the use of Docker commands to mount images, wherein the images include operational script layers that that update a network on a network, as taught by Jones (Paragraph 0023, 0024, 0026, 0029, and 0038), because the four applications are directed to file processing; incorporating the use of Docker commands to mount images, wherein the images include operational script layers that that update a network on a network provides the advantage of eliminating the need to have a task executing in the background for long periods of time, and implement a containerized configurator wherein the same containerized configurator can be executed for myriad different configuration tasks, all within a container environment and using container infrastructure such as container schedulers and/or orchestrators (see Jones Paragraph 0019).

Wei, Kadam, Spillane, and Jones discloses all of the limitations as set forth in claim 6 and some of claim 5 but does not appear to expressly disclose mount the image on a network file system based on the mount points.
Edwards discloses:
mount the image on a network file system based on the mount points [Column 3 Lines 19-29 teach a storage tree may be a file directory in the global namespace 120. A storage tree may be accessible to any or all servers associated with the global namespace 120. A storage tree may store user created files and directories. In some examples, a storage tree may include a manifest and a mount point. Within the directory of the storage tree, the manifest may include metadata not accessible by the container of the storage tree. A container image (described in detail below) for the container may be mapped below the mount point in the storage tree. Column 5 Lines 48-51 teach storage trees 220 may map to container images of containers stored in the storage domains 225-1, 2, . . . , N (collectively referred to as storage domains 225). Column 6 Lines 19-24 teach a storage domain 225 may be understood to be a unit of capacity block in the storage network architecture 200. The storage domain 225 may be implemented, for instance, through a storage area network (SAN) couplet, a redundant array of independent disks (RAID) couplet, a disk array, a JBOD enclosure, virtualized memory, or a local disk. Note: The examiner interprets a container image mapped below the mount point that is included in a storage tree file directory (file system) reads on the claimed mounting the image on a network file system based on the mount points, wherein mounting the image is based on the mount point. The storage tree file directory (file system) that has the mounted image via mount points is stored in storage domains and the storage domains are understood to be storage network architecture. The storage tree directory (file system) associated with the storage network architecture is interpreted to be the claimed network file system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wei, Kadam, Spillane, and Jones, by incorporating the use of a container image mapped below the mount point that is included in a storage tree file directory (file system), as taught by Edwards (Column 3 Lines 19-29 and Column 5 Lines 48-51), because the five applications are directed to file 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169